
	
		II
		112th CONGRESS
		1st Session
		S. 874
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the
		  provision of compensation and pension to surviving spouses of veterans in the
		  months of the deaths of the veterans, to improve housing loan benefits for
		  veterans, and for other purposes.
	
	
		1.Modification of month of
			 death benefit for surviving spouses of veterans who die while entitled to
			 compensation or pension
			(a)Surviving
			 spouse benefit for month of veteran's deathSubsections (a) and
			 (b) of section 5310 of title 38, United States Code, are amended to read as
			 follows:
				
					(a)In
				general(1)A
				surviving spouse of a veteran is entitled to a benefit for the month of the
				veteran's death if at the time of the veteran's death—
							(A)the veteran was receiving compensation
				or pension under chapter 11 or 15 of this title; or
							(B)the veteran was not receiving
				compensation or pension under chapter 11 or 15 of this title but the veteran
				had a claim pending for the month of the veteran's death for which benefits
				would have been payable under chapter 11 or 15 of this title had the veteran
				not died.
							(2)The amount of benefit under paragraph
				(1) is the amount that the veteran would have received under chapter 11 or 15
				of this title for the month of the veteran's death had the veteran not
				died.
						(3)Any benefits payable under this
				section on behalf of a veteran who was not in receipt of such benefits as of
				the month of the veteran's death shall be paid to the surviving spouse as
				accrued benefits.
						(b)Claims pending
				adjudicationIf a claim for entitlement to compensation or
				additional compensation under chapter 11 of this title or pension or additional
				pension under chapter 15 of this title is pending at the time of a veteran's
				death and the check or other payment issued to the veteran's surviving spouse
				under subsection (a) is less than the amount of the benefit the veteran would
				have been entitled to for the month of death pursuant to the adjudication of
				the pending claim, an amount equal to the difference between the amount to
				which the veteran would have been entitled to receive under chapter 11 or 15 of
				this title for the month of the veteran's death had the veteran not died and
				the amount of the check or other payment issued to the surviving spouse shall
				be treated in the same manner as an accrued benefit under section 5121 of this
				title.
					.
			(b)Month of death
			 benefit exempt from delayed commencement of paymentSection
			 5111(c)(1) of such title is amended by striking apply to and all
			 that follows through death occurred and inserting the following:
			 not apply to payments made pursuant to section 5310 of this
			 title.
			(c)Prohibition on
			 requests for return of certain checks and paymentsIn the case of
			 a surviving spouse who was a dependent with respect to whom additional
			 compensation for dependents was payable under section 1115 of title 38, United
			 States Code, or additional pension as a married veteran under chapter 15 of
			 such title, as of the date of the veteran’s death, if a check or other payment
			 issued to the veteran as a benefit payment under chapter 11 or 15 of title 38,
			 United States Code, for the month in which death occurs is negotiated,
			 deposited, or otherwise accessed by the surviving spouse—
				(1)the check or
			 payment shall be considered to be the benefit payable to the surviving spouse
			 under section 5310(a)(1) of title 38, United States Code (as amended by
			 subsection (a)), to the extent that the check or payment equals the amount
			 which would otherwise be payable under such section; and
				(2)the Secretary may
			 not require the surviving spouse to return the check or payment.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to deaths that
			 occur on or after that date.
			2.Eligibility for
			 presidential memorial certificates of individuals who die while serving in the
			 active military, naval, or air serviceSection 112 of title 38, United States Code,
			 is amended—
			(1)by amending subsection (a) to read as
			 follows:
				
					(a)(1)At the request of the
				President, the Secretary may conduct a program for honoring the memory of
				covered individuals by preparing and sending to eligible recipients a
				certificate bearing the signature of the President and expressing the country's
				recognition of the covered individual's service in the Armed Forces.
						(2)The award of a certificate to one
				eligible recipient shall not preclude authorization of another certificate if a
				request is received from some other eligible
				recipient.
						;
			(2)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
			(3)by inserting
			 after subsection (a) the following new subsection (b):
				
					(b)For purposes of
				this section, a covered individual is any of the following:
						(1)A deceased
				veteran discharged under honorable conditions.
						(2)An individual who
				dies while serving in the active military, naval, or air
				service.
						.
			3.Modification to
			 authorize satisfaction of occupancy requirement on property financed with
			 housing loan benefits for veterans by occupancy of dependent
			 childrenParagraph (2) of
			 section 3704(c) of title 38, United States Code, is amended to read as
			 follows:
			
				(2)In any case in which a veteran is in
				active duty status as a member of the Armed Forces and is unable to occupy a
				property because of such status, the occupancy requirements of this chapter
				shall be considered to be satisfied if—
					(A)the veteran's spouse occupies or
				intends to occupy the property as a home and the spouse makes the certification
				required by paragraph (1); or
					(B)the veteran's dependent child occupies
				or will occupy the property as a home and the veteran's attorney-in-fact or a
				legal guardian of the veteran's dependent child makes the certification
				required by paragraph
				(1).
					.
		4.Covenants and
			 liens created by public entities in response to disaster-relief
			 assistanceParagraph (3) of
			 section 3703(d) of title 38, United States Code, is amended to read as
			 follows:
			
				(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				created by a duly recorded covenant running with the realty in favor of—
						(i)a public entity that has provided or
				will provide assistance in response to a major disaster as declared by the
				President under section 401 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5170); or
						(ii)a private entity to secure an
				obligation to such entity for the homeowner's share of the costs of the
				management, operation, or maintenance of property, services, or programs within
				and for the benefit of the development or community in which the veteran's
				realty is located, if the Secretary determines that the interests of the
				veteran borrower and of the Government will not be prejudiced by the operation
				of such covenant.
						(B)With respect to any superior lien
				described in subparagraph (A) created after June 6, 1969, the Secretary's
				determination under clause (ii) of such subparagraph must have been made prior
				to the recordation of the
				covenant.
					.
		
